Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending and claim 1, 2, 9, and 10 are amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary heater and the auxiliary heater must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, as amended, incudes the heating circuit having a supply line, return line, a primary heater, and an auxiliary heater. Nowhere in the specification is the use of two heaters with the supply and return line disclosed.
“The heating lines may be electric resistance heaters. Preferably, the heating lines are distribution tubes that carry a continuous flow of heated fluid therein. Such heated fluid may be water, glycol, saline, brine or a mixture thereof. The heating lines 20 may be a circuit of a supply line and a return line or may include more that one supply and/or return as needed to maintain the proper operating temperature of the system. The difficulty with other disclosed systems is, even in this configuration, the length of the distribution system is somewhat limited as the temperature of the resin and catalyst begin to drop once the distribution system lengths start to reach above around 500 feet. To overcome this problem, a heater 36 is added to operate in connection with the heating lines 20. The heater 36 is preferably an electric powered heater that is supplied by an electrical supply line that runs along with the other lines within the bundle. By positioning a heater 36 in this manner, fluid within the heating lines 20 can be reheated before is sent back along the recirculation loop of the heating lines. This maintains the heating lines at a more consistent temperature for the entire length of the distribution system. Still further, it allows the distribution system to reach to over 1,000 feet in length while still delivering the catalyst and resin at the desired temperature and viscosity.” Is the listed area of the specification which discloses the heater 36 as well as the supply and return line, there is only one heater being used when there is a supply or return line, the only other secondary heating elements are when the heating lines 20 are used as resistance heaters and do not then constitute a supply/return line. 
Response to Arguments/Amendments
	The Amendment filed (08/20/2021) has been entered. Currently claims1-12 are pending and claims 1-2 and 9-10 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (06/08/2021). 	
Applicant’s arguments, see Applicants Arguments, filed 08/20/2021, with respect to the previous rejection on claim 1 have been fully considered and are persuasive, such that the prior art does not disclose the dual heater.  However, the noted amendments include new matter, see above 35 U.S.C. 112(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752